Citation Nr: 1447379	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disorder characterized by benign paroxysmal positional vertigo. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for chronic tinnitus. 

4.  Entitlement to service connection for a bilateral wrist disorder. 

5.  Entitlement to service connection for a disorder of the cervical spine. 

6.  Entitlement to service connection for a chronic gastrointestinal disorder, to include as secondary to service-connected lumbar disc herniation. 

7.  Entitlement to service connection for traumatic iritis of the right eye, or residuals thereof. 

8.  Entitlement to service connection for the residuals of a shrapnel wound to the testicles, to include loss of a testicle. 

9.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches with pseudotumor cerebri. 

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 2002 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In January 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.   

In June 2011, the Board remanded this matter for further development, to include the performances of numerous VA examinations.  At that time, the Board also added the issue of TDIU as being on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

In its June 2011 remand, the Board requested that numerous actions, to include a number of VA examinations, be performed.  

As to the scheduled examinations, it appears that the Veteran was scheduled for the requested examinations at the Martinsburg, West Virginia, VAMC in July 2013.  In the report prepared showing that the Veteran failed to the report for the requested examinations, it was noted that the Veteran now lived in New York and that the request should be submitted to the Bronx VAMC.  It does not appear any attempts were made to reschedule the VA examinations.  

The January 2014 supplemental statement of the case (SSOC), informing the Veteran of the denial of his claims, with one of the bases being that he failed to report for the scheduled examinations, was sent to an address located in West Virginia.  A January 2014 rating determination relating to other issues was prepared at the same time as the January 2014 SSOC but was subsequently forwarded to an address in New Jersey, which is the current address in the record for the Veteran.  

Given the foregoing confusion about the proper address, the Veteran should be afforded an additional opportunity to provide any additional pertinent treatment records and to be scheduled for the previously requested VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran, with a request that he provide the full name and address for the private neurologist and "eye doctor" referenced during the course of the January 2011 Travel Board hearing.  Following receipt of that information, the RO/AMC should contact each identified medical provider with a request that they provide copies of any and all records of treatment of the Veteran in their possession.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem. 

2.  Any pertinent VA or other private inpatient or outpatient treatment records, subsequent to February 2012, should then be obtained and incorporated in the claims file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  The Veteran should be informed of any such problem. 

3.  The Veteran should then be afforded VA otologic, audiometric, orthopedic, gastrointestinal, genitourinary, ophthalmologic, and neurologic examinations in order to more accurately determine the exact nature and etiology of the disabilities at issue, as well as the current severity of the Veteran's service-connected migraine headaches.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examinations.  

As to the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed. 

Following completion of the otologic/audiometric examinations, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder characterized by benign paroxysmal positional vertigo, as well as chronic tinnitus, and hearing loss disability as defined by 38 C.F.R. § 3.385.  Should it be determined that the Veteran does, in fact, suffer from any of the aforementioned disabilities, an additional opinion is requested as to whether such disability at least as likely as not had its origin during the Veteran's period of active military service or is otherwise related to his period of service.   

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable disorders of the cervical spine and/or bilateral wrists, and, if so, whether such disabilities at least as likely as not had their origin during the Veteran's period of active military service or are otherwise related to his period of service.  

Following completion of the gastrointestinal examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable gastrointestinal disorder, to include esophagitis, duodenitis, and/or ulcer disease, and, if so, whether such disability at least as likely as not had its origin during the Veteran's period of active military service or is otherwise related to service.  Should it be determined that the Veteran does, in fact, suffer from a chronic gastrointestinal disability, but that such disability did not have its origin during the Veteran's period of active military service, an additional opinion is requested as to whether any chronic gastrointestinal disorder identified is at least as likely as not proximately due to, the result of, or aggravated by medication for the Veteran's service-connected disorder of the lumbar spine. 

Following completion of the genitourinary examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the genitourinary system, to include residuals of epididymectomy and/or orchiectomy (including scarring), and, if so, whether such disability at least as likely as not had its origin during the Veteran's period of active military service or is otherwise related to service.  

Following completion of the ophthalmologic examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable disorder of the right eye, including iritis, and, if so, whether such disability at least as likely as not had its origin during the Veteran's period of active military service or is otherwise related to service. 

Following completion of the neurologic examination, the examiner should specifically comment as to frequency and severity of the Veteran's service-connected migraine headaches, to include whether such headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months, as opposed to characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 

A complete rationale must be provided for any opinion offered, and all information and opinions, when obtained, must be made a part of the Veteran's claims folder.  The entire record must be made available to and reviewed by the examiners prior to completion of the examinations.  A notation to the effect that this record review has taken place must be included in the examination reports.

4.  Thereafter, schedule the Veteran for review by a VA vocational rehabilitation specialist or vocational specialist, if possible, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The claims folder and all other pertinent records should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The examiner must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions/types of employment would be inconsistent with/preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. 

5.  After completing all indicated development, including, if necessary, pursuant to § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



